By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We are called upon to reverse a judgment made upon an Ordinance of the City of Rome, without having the ordinance before us. YYe cannot assume that responsibility. The council may be clothed with discretionary power to grant or withhold a license. If so, the fact should have been made to appear. Upon one point we are clear, namely: That an ordinance, like a statute, should operate uniformly. And *94that the council had no right to make the applicant’s case an exception. Unless the authority to discriminate is conferred by the charter, all who bring themselves within the provisions of the ordinance, are entitled to its privileges.